                Case 14-17994-LMI         Doc 249      Filed 01/09/19     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:                                                      Case No. 14-17994-LMI
         SAMUEL C OLIVEIRA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Nancy K. Neidich, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/07/2014.

         2) The plan was confirmed on 07/07/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/29/2016, 04/21/2017, 07/25/2017, 06/19/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/13/2016, 02/09/2017, 02/03/2018, 09/15/2018.

         5) The case was dismissed on 11/20/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
               Case 14-17994-LMI                Doc 249      Filed 01/09/19          Page 2 of 3




Receipts:

        Total paid by or on behalf of the debtor                   $86,883.56
        Less amount refunded to debtor                                  $0.00

NET RECEIPTS:                                                                                         $86,883.56


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $8,836.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                            $3,108.74
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $11,944.74

Attorney fees paid and disclosed by debtor:                      $1,589.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim        Principal      Int.
Name                                    Class     Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN INFOSOURCE LP              Unsecured              NA           0.00           372.84        372.84        0.00
Bank of America                     Unsecured              NA            NA               NA            0.00       0.00
Capital 1 Bank                      Unsecured              NA            NA               NA            0.00       0.00
Chase                               Unsecured        4,504.00            NA               NA            0.00       0.00
Chrysler Credit/TD Auto Finance     Unsecured              NA            NA               NA            0.00       0.00
Citibank Usa                        Unsecured              NA            NA               NA            0.00       0.00
City Ntl Bk/Ocwen Loan Service      Unsecured              NA            NA               NA            0.00       0.00
City Ntl Bk/Ocwen Loan Service      Unsecured              NA            NA               NA            0.00       0.00
Eos Cca/AT&T Mobility               Unsecured        1,577.00            NA               NA            0.00       0.00
FLORIDA ATTORNEY GENERAL            Unsecured              NA            NA               NA            0.00       0.00
Gecrb/doc Optical                   Unsecured             1.00           NA               NA            0.00       0.00
GECRB/Funancing                     Unsecured              NA            NA               NA            0.00       0.00
Gecrb/Gap                           Unsecured              NA            NA               NA            0.00       0.00
GECRB/Pearle                        Unsecured              NA            NA               NA            0.00       0.00
IC System/AT&T                      Unsecured            81.00           NA               NA            0.00       0.00
JPMorgage Chase Bank, NA            Unsecured              NA            NA               NA            0.00       0.00
Kass Shuler, PA                     Unsecured              NA            NA               NA            0.00       0.00
OLD CUTLER LAKES BY THE BAY         Secured          2,100.30           0.00         2,100.30      1,639.34        0.00
OLD CUTLER LAKES BY THE BAY         Secured          5,662.90           0.00         5,662.90      4,005.76        0.00
PATIO HOMES AT MONTEREY LAKES       Secured          3,115.00           0.00         3,115.00      2,306.39        0.00
PATIO HOMES AT MONTEREY LAKES       Secured          5,273.40           0.00         5,273.40      4,179.02        0.00
SANTANDER CONSUMER USA INC          Secured         12,610.00            NA               NA            0.00       0.00
Select Portfolio Servicing          Unsecured              NA            NA               NA            0.00       0.00
Springleaf Financial Services       Unsecured              NA            NA               NA            0.00       0.00
Stellar Recovery Inc/Dish Network   Unsecured            99.00           NA               NA            0.00       0.00
Target N.b.                         Unsecured              NA            NA               NA            0.00       0.00
WILMINGTON SAVINGS FUND SOCIE       Secured         81,117.75           0.00       81,117.75      62,435.47        0.00




UST Form 101-13-FR-S (09/01/2009)
                Case 14-17994-LMI          Doc 249      Filed 01/09/19       Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $81,117.75         $62,435.47              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $16,151.60         $12,130.51              $0.00
 TOTAL SECURED:                                          $97,269.35         $74,565.98              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                $372.84            $372.84              $0.00


Disbursements:

         Expenses of Administration                            $11,944.74
         Disbursements to Creditors                            $74,938.82

TOTAL DISBURSEMENTS :                                                                      $86,883.56


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/09/2019                             By:/s/ Nancy K. Neidich
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
